UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-0523 The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/2010 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Fund Incorporated March 31, 2010 (Unaudited) Common Stocks99.8% Shares Value ($) Consumer Discretionary11.9% Autoliv 157,590 a 8,120,613 Carnival 224,720 8,737,114 Home Depot 536,418 17,353,122 News, Cl. A 1,317,076 18,979,065 Nordstrom 308,800 12,614,480 Omnicom Group 216,300 8,394,603 Stanley Black and Decker 93,310 5,356,927 Staples 448,790 10,497,198 Target 201,160 10,581,016 Time Warner 311,902 9,753,176 Walt Disney 301,690 10,531,998 Consumer Staples10.7% Clorox 121,930 7,820,590 Coca-Cola Enterprises 409,080 11,315,153 Dr. Pepper Snapple Group 186,450 6,557,446 Energizer Holdings 120,460 a 7,560,070 Estee Lauder, Cl. A 183,900 11,929,593 Kraft Foods, Cl. A 211,230 6,387,595 Kroger 331,020 7,169,893 PepsiCo 393,630 26,042,561 Philip Morris International 326,865 17,049,278 Whole Foods Market 182,440 a 6,595,206 Energy10.5% Alpha Natural Resources 122,260 a 6,099,551 Chevron 215,650 16,352,739 ENI, ADR 204,260 9,585,922 ENSCO, ADR 228,850 10,247,903 Halliburton 252,912 7,620,239 Hess 208,170 13,021,033 Newfield Exploration 204,420 a 10,640,061 Occidental Petroleum 268,680 22,714,207 Valero Energy 536,470 10,568,459 Exchange Traded Funds.8% Standard & Poor's Depository Receipts S&P rust 69,480 Financial14.6% American Express 242,860 10,020,404 Bank of America 1,729,110 30,864,613 Capital One Financial 207,020 8,572,698 Franklin Resources 69,170 7,670,953 Genworth Financial, Cl. A 607,070 a 11,133,664 Goldman Sachs Group 30,690 5,236,635 JPMorgan Chase & Co. 683,360 30,580,360 Lincoln National 313,670 9,629,669 MetLife 259,990 11,267,967 Morgan Stanley 197,170 5,775,109 Wells Fargo & Co. 427,690 13,309,713 XL Capital, Cl. A 178,800 3,379,320 Health Care15.7% Alexion Pharmaceuticals 211,670 a 11,508,498 AmerisourceBergen 219,340 6,343,313 Amgen 162,260 a 9,696,658 Amylin Pharmaceuticals 298,460 a 6,712,365 CIGNA 204,780 7,490,852 Covidien 162,365 8,163,712 Hospira 113,880 a 6,451,302 Human Genome Sciences 424,250 a 12,812,350 King Pharmaceuticals 532,580 a 6,263,141 Mednax 83,330 a 4,848,973 Merck & Co. 581,108 21,704,384 Pfizer 1,475,960 25,312,714 St. Jude Medical 124,480 a 5,109,904 Teva Pharmaceutical Industries, ADR 102,570 6,470,116 Thermo Fisher Scientific 99,040 a 5,094,618 Universal Health Services, Cl. B 228,440 8,015,960 WellPoint 114,610 a 7,378,592 Industrial11.0% AMR 565,890 a 5,155,258 Cummins 120,710 7,477,985 Dover 260,630 12,184,452 FedEx 93,590 8,741,306 General Electric 473,390 8,615,698 KBR 275,535 6,105,856 Norfolk Southern 343,150 19,178,654 Parker Hannifin 148,450 9,610,653 Raytheon 212,260 12,124,291 Textron 405,560 8,610,039 Tyco International 359,185 13,738,826 Information Technology19.4% Apple 122,506 a 28,780,335 Broadcom, Cl. A 236,620 7,851,052 Cisco Systems 874,863 a 22,772,684 EMC 696,150 a 12,558,546 Google, Cl. A 38,553 a 21,859,937 Hewlett-Packard 411,270 21,859,000 International Business Machines 72,990 9,360,968 Lam Research 192,410 a 7,180,741 Microsoft 946,120 27,692,932 Oracle 692,108 17,780,255 QUALCOMM 302,220 12,690,218 VMware, Cl. A 116,680 a 6,219,044 Materials2.1% Dow Chemical 308,300 9,116,431 E.I. du Pont de Nemours & Co. 327,440 12,193,866 Telecommunication Services.9% AT & T 347,030 Utilities2.2% American Electric Power 186,830 6,385,849 Dominion Resources 123,720 5,086,129 Public Service Enterprise Group 379,870 11,213,762 Total Common Stocks (cost $811,955,471) Limited Partnership Interests.0% Value ($) Consumer Discretionary.0% SK Equity Fund, LP a,c Health Care.0% Galen Partners II, LP a,c Total Limited Partnership Interests (cost $827,367) Other Investment.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,884,000) 1,884,000 b Total Investments (cost $814,666,838) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. c Securities restricted as to public resale. Investment in restricted securities with aggregated market value assets of $89,067 representing 0.01% of net assets (see below). Acquisition Net Issuer Date Cost ($) Assets (%) Valuation ($) Galen Partners II, LP 5/1/96-1/3/97 445,199 .01 60,204 SK Equity Fund, LP 3/8/95-9/18/96 382,168 .00 28,863 At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $814,666,838. Net unrealized appreciation on investments was $199,562,776 of which $219,311,506 related to appreciated investment securities and $19,748,730 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 1 - Level 2 - Other Unadjusted Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 969,702,836 - - Equity Securities - Foreign+ 34,424,554 - - Mutual Funds/Exchange Traded Funds 10,013,160 - - Limited Partnership Interests - - 89,067 + See Statement of Investments for industry classification. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Limited Partnership Interests Balance as of 12/31/2009 89,067 Realized gain (loss) - Change in unrealized appreciation (depreciation) - Net purchases (sales) - Transfers in and/or out of Level 3 - Balance as of 3/31/2010 89,067 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
